Per Curiam:

—Paragraph 2, § 4155, Code of 1915, provides:
“Whenever death shall be occasioned by unlawful violence or negligence, •and no suit be brought by the party injured to recover damages during his or her lifetime, the widow or widower of any such deceased person, or, if there be no widow or widower, the personal representatives may maintain an action for and recover damages for the death and loss thus occasioned.”
We think that under the statute, Section 4155, Revised Code of 1915, the capacity in which the plaintiff sues should appear either in the title of the action or in the body of the declaration. Therefore the demurrer issustained.